DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 11, filed 04/06/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
The amendments to the specification correct the previously-raised inconsistent definition of the lateral and longitudinal directions. Though applicant submits “that in the amended paragraph of the specification, the lateral and longitudinal directions are defined inconsistently”, the Examiner has interpreted the previous phrase to intend to convey that the lateral and longitudinal directions are no longer defined inconsistently, given the nature of the amendments made to the specification. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pgs. 11-12, filed 04/06/2022, with respect to the objection to claim 5 have been fully considered and are persuasive. 
The amendments to claim 5 correct the previously-raised informality. Accordingly, the objection to claim 5 has been withdrawn. 
Applicant’s arguments, see Pg. 12, filed 04/06/2022, with respect to the 35 USC 112(b) rejection of claims 1-5 have been fully considered and are persuasive. 
The amendments to the claims correct the previously-raised informalities and the claims are no longer indefinite. Accordingly, the 35 USC 112(b) rejection of claims 1-5 has been withdrawn. 
Applicant’s arguments, see Pgs. 13-17, filed 04/06/2022, with respect to the 35 USC 103 rejection of claims 1-5 have been fully considered but are not persuasive.  
Applicant argues that Baba, Shin, and Dworakowski fail to expressly or inherently disclose or make obvious the features of amended claim 1 regarding “start to execute correction angle obtaining processing to obtain an correction angle on the basis of a combination of said first position data obtained by said first sensor device for a first target as a reference object and said second vehicle relative position data obtained by said second sensor device for said first target when it is determined that an operator performs a predetermined correction angle obtainment starting operation; and that obtain said first vehicle relative position data for an object present in said first detection region on the basis of a combination of said first position data for that object obtained by said first sensor device and said correction angle.” The Examiner respectfully disagrees.
Applicant first argues that both of “the first position data and the second vehicle relative position data” that are used to obtain the correction angle must be obtained for the same/identical first target that is the reference target as, purportedly, otherwise an accurate correction angle cannot be obtained. However, the Examiner notes that no such requirement is claimed in independent claim 1. Regardless, Baba does provide a teaching that the radar object and the image object of Baba are the same/identical object in at least paragraph [0058], which discloses: “If in step 160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision mitigation ECU 7 determines that the radar object and the image object are the same…”
Applicant further argues that Baba does not disclose “start to execute correction angle obtaining processing to obtain a correction angle on the basis of a combination of said first position data obtained by said first sensor device for a first target as a reference object and said second vehicle relative position data obtained by said second sensor device for said first target.” In particular, Applicant argues that Baba does not disclose what triggers the execution of the correction angle obtaining processing. The Examiner respectfully disagrees, and refers to paragraphs [0058]-[0059]. In paragraph [0058], it is disclosed that “If in step 160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision mitigation ECU 7 determines that the radar object and the image object are the same…” Paragraph [0059] then continues: “Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same…” Thus, Baba discloses that the correction angle obtaining processing starts to execute following the determination that the radar object and the image object are the same.
Applicant even further argues that Baba fails to disclose “and obtain said first vehicle relative position data for an object… on the basis of a combination of said first position data for that object… and said correction angle obtained through said correction angle obtaining processing in a predetermined period other than a period in which said correction angle processing is being executed.” The Examiner respectfully disagrees. Referring to FIG. 2 of Baba, steps S110 (detect radar object) and S130 (detect image object) occur before steps S160-S180 (i.e., steps corresponding to the correction angle obtaining processing). The Examiner notes that the first vehicle relative position object for an object present in said first detection region corresponds to the calculated degree of confidence of paragraph [0059] which is known to require first position data for the object and is based on an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object. In other words, Baba does disclose obtaining the first vehicle relative position data on the basis of a combination of said first position data for that object and said correction angle.  Thus, since steps S110 and S130 occur before steps S160-S180, the steps are known to occur in a predetermined period other than a period in which said correction angle obtaining processing is being executed.
Applicant still further argues that Baba and Shin fail to disclose “when it is determined that an operator performs a predetermined correction angle obtainment starting operation.” In particular, Applicant argues that “adjusting the rotation on the pitch axis” as disclosed in Shin is purportedly not a “predetermined correction angle obtainment starting operation”. However, the Examiner notes that the claim language does not define the nature of a “predetermined correction angle obtainment starting operation”. Accordingly, such a limitation must be interpreted under broadest reasonable interpretation. Referring to paragraph [0155] of Shin, it is disclosed that “if the user adjusts the rotation on the pitch axis to change a composition of the camera 750 using another electronic device, a pitch angle control signal may be transmitted to the second processor 732… The second processor 732 may… adjust the pitch angle of the camera 750 using the first driving motor 741 based on at least a part of the control signal and the sensor information.” Here, a predetermined starting operation (i.e., the user adjusting the rotation on the pitch axis) is performed by an operator. The Examiner notes that Shin does not require a particular adjustment of rotation on the pitch axis; Shin merely requires that the user make any adjustment to the rotation of the pitch axis whatsoever. Such an arrangement still amounts to a predetermined starting operation, however, as there is a clear trigger causing the transmission of the pitch angle control signal to the second processor 732 as a consequence of the user adjusting the rotation. The Examiner reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification (e.g., paragraphs [0099]-[0100] as referenced in Applicant’s arguments) are not read into the claims. 
Finally, Applicant argues that the prior art of record fails to teach or suggest “store the obtained correction angle in a nonvolatile memory”. However, the Examiner notes that such a limitation was not present in a previously-examined claim set and therefore necessitates further search and consideration. Upon further consideration, Baba appears to teach storing the obtained correction angle in a nonvolatile memory, as is discussed further below.
Accordingly, the 35 USC rejection of claims 1-5 is upheld. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2017/0315207 A1) in view of Shin et al. (US 2018/0059665 A1), hereinafter Shin.

Regarding claim 1, Baba teaches a driving assistance apparatus, comprising:
a first sensor device,
FIG. 1A, included below, depicts a millimeter-wave radar which corresponds to a first sensor device.

    PNG
    media_image1.png
    476
    946
    media_image1.png
    Greyscale

including a first detecting section placed at a predetermined first installation position of a vehicle, and configured to obtain first position data indicative of a position of a first object with respect to said first detecting section, said first object being an object present in a first detection region around said vehicle,
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects..." Baba further teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)." FIG. 3, included below, demonstrates that the millimeter-wave radar detects in a first detection region which is, in this case, forward of and to the right of the host vehicle.

    PNG
    media_image2.png
    801
    673
    media_image2.png
    Greyscale

and said first position data including a combination of a distance between said first detecting section and said first object and an angle formed between a straight line connecting said first detecting section and said first object and a first sensor reference axis extending from said first detecting section to a first predetermined direction;
Baba teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)."
a second sensor device,
FIG. 1A, included above, depicts a monocular camera which corresponds to a second sensor device.
including a second detecting section placed at a predetermined second installation position of said vehicle, and configured to obtain second vehicle relative position data indicative of a position of a second object with respect to said vehicle, said second object being an object present in a second detection region around said vehicle,
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."
and said second detection region including an overlapping detecting region where said first detection region and said second detection region overlap each other;
Baba teaches ([0063]): "The first region definition unit 701 performs steps S110-S120. The second region definition unit 702 performs step S130-S140." Referring to FIG. 3, included below, it is shown in steps S110-S120 that the first detection region corresponds to the radar, while the second detection region corresponds to the camera. Step S160 includes a determination of whether or not there is overlap of radar and image error regions.

    PNG
    media_image3.png
    763
    370
    media_image3.png
    Greyscale

and a control unit implemented by at least one programmed processor
Baba teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1."
and configured to: assist driving of said vehicle utilizing first vehicle relative position data indicative of the position of said first object with respect to said vehicle, said first vehicle relative position data being determined on the basis of said first position data obtained by said first sensor device;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object." Baba further teaches ([0061]): "Subsequently, the collision mitigation ECU 7 performs collision mitigation control based on the position of the detected object and the degree of confidence (step S190)… If the own vehicle is more likely to collide with the object, the collision mitigation ECU 7 instructs the engine ECU 5 to decrease a driving force of an internal-combustion engine and/or instructs the brake ECU 4 to increase a braking force of the own vehicle."
start to execute correction angle obtaining processing to obtain an correction angle on the basis of a combination of said first position data obtained by said first sensor device for a first target as a reference object and said second vehicle relative position data obtained by said second sensor device for said first target
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object." The horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi are part of the first position data and second position data, respectively.
said correction angle being an angle formed between a vehicle reference axis, defined based on said vehicle, and said first sensor reference axis;
Baba teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)." Baba further teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object." Thus, the horizontal azimuthal angles of the object are considered to be the position of the object from the forward direction of the own vehicle. The correction angle determined by calculating the degree of confidence then corresponds to an angle formed between a vehicle reference axis defined based on said vehicle and said first sensor reference axis. Referring to FIG. 3, included above, all angles of interest are shown to be formed between vehicle reference axes in the lateral and longitudinal directions.
store the obtained correction angle in a non-volatile memory;
Baba teaches ([0030]): “The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1.” One of ordinary skill in the art would recognize ROM as non-volatile memory. Further, many types of RAM (e.g., F-RAM or MRAM) are well-known in the art to function as non-volatile memory. Baba further teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180).” Baba even further teaches ([0061]): "Subsequently, the collision mitigation ECU 7 performs collision mitigation control based on the position of the detected object and the degree of confidence (step S190)”. Thus, while not outright stated, Baba suggests the collision mitigation ECU 7 stores the obtained correction angle in order to perform collision mitigation control based on the obtained correction angle (i.e., the degree of confidence). This is supported by paragraph [0032], which indicates that the object detection program is stored in the ROM of the collision mitigation apparatus.
and obtain said first vehicle relative position data for an object present in said first detection region on the basis of a combination of said first position data for that object obtained by said first sensor device and said correction angle that has been obtained through said correction angle obtaining processing and stored in the non-volatile memory, in a predetermined period other than a period in which said correction angle obtaining processing is being executed.
Referring to FIG. 2 of Baba, included above, it is shown that steps S110 (Detect Radar Object) and S130 (Detect Image Object) occur before steps S160-S180, which correspond to the correction angle obtaining processing and therefore are obtained in a predetermined period other than a period in which said correction angle obtaining processing is being executed. As discussed above, the correction angle is stored within non-volatile memory of the ECU 7 for controlling the collision mitigation apparatus 1.
However, Baba does not outright teach executing correction angle obtaining processing when it is determined that an operator performs a predetermined correction angle obtainment starting operation. Shin teaches an electronic device and operating method including a vehicle and vehicle camera sensor angle control, comprising:
when it is determined that an operator performs a predetermined correction angle obtainment starting operation,
Shin teaches ([0155]): "According to an embodiment of the present disclosure, if the user adjusts the rotation on the pitch axis to change a composition of the camera 750 using another electronic device, a pitch angle control signal may be transmitted to the second processor 732 of the gimbal 730 through the first processor 715. The second processor 732 may identify sensor information of the sensor 731 and may adjust the pitch angle of the camera 750 using the first driving motor 741 based on at least a part of the control signal and the sensor information. Herein, the second processor 732 may adjust the pitch angle using the fourth driving motor 760 so as to allow the OFS module 770 to face the ground (e.g., the OFS module 770 maintains horizontality) without being influenced by a change in the pitch angle of the camera 750."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba to incorporate the teachings of Shin to provide executing correction angle obtaining processing when it is determined that an operator performs a predetermined correction angle obtainment starting operation. Baba and Shin are each directed towards similar pursuits in the field of imaging for vehicles. Further, Baba already provides the execution of correction angle obtaining processing. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Shin, as doing so advantageously allows for correction angle obtaining processing to occur based on the actions of a user or operator. In particular, the implementation of Shin beneficially allows for a correction of sensor orientation such that a particular orientation is maintained ([0155]). Though the implementation of Shin adjusts the pitch to maintain horizontality with the ground, one of ordinary skill in the art could reasonably be expected to modify the teaching of Shin such that pitch angle is adjusted to maintain an angle for a different direction, such as maintaining pitch angle for a forward direction of the vehicle.

Regarding claim 2, Baba and Shin teach the aforementioned limitations of claim 1. Baba further teaches:
said second sensor device is configured to: obtain second position data including a combination of a distance between said second detecting section and said second object and an angle formed between a straight line connecting said second detecting section and said second object and said vehicle reference axis;
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."
 However, while Baba does not outright teach obtaining the second vehicle relative position data on the basis of the second position data and a position of the second installation position with respect to the vehicle, Baba is readily modified to achieve such. Baba is modified such that:
and obtain said second vehicle relative position data on the basis of said second position data and a position of said second installation position with respect to said vehicle.
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." Baba further teaches ([0041]): "As such, in step S130, the collision mitigation ECU 7 determines the Y-coordinate and the horizontal azimuth angle (angular position) of the object in the XY-plane as the detection point Pi of the object in the XY-plane, as shown in FIG. 3. The detection point Pi of the object represents a relative position of the object with respect to the reference point Po." Though reference point Po is disclosed to correspond to the installation position of the radar in paragraph [0035], Baba is modified such that the determination of the detection point Pi is made with respect to a reference point Po which is the installation position of the camera rather than the installation position of the radar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba and Shin to further modify the teachings of Baba such that the determination of the detection point Pi is made with respect to a reference point Po which is the origin of the camera rather than the origin of the radar as disclosed in paragraph [0035]. In paragraph [0025] it is disclosed that the millimeter-wave radar 2 is mounted in the center of a front grille of the own vehicle, while in paragraph [0026] it is disclosed that the monocular camera 3 is arranged on the inside of the windshield of the own vehicle between an interior mirror of the own vehicle and the windshield. In other words, the radar and camera are both installed centered on the front of the vehicle.  It would therefore be well within the skillset of one of ordinary skill in the art to, as a matter of design choice, change the location of the reference point Po from the location of the radar to the location of the camera in order to obtain second vehicle relative position data on the basis of the second installation position with respect to the vehicle, particularly because the installation positions of the radar and camera are largely similar in location.

Regarding claim 3, Baba and Shin teach the aforementioned limitations of claim 2. Baba further teaches:
said first sensor device is a radar apparatus comprising: a radar transmission section which is a part of said first detecting section and is configured to transmit an electromagnetic wave to said first detection region;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7."
a radar reception section which is a part of said first detecting section and is configured to receive an electromagnetic wave;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7."
and a radar control section configured to obtain said first position data on the basis of said transmitted electromagnetic wave and said received electromagnetic wave;
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7." Baba further teaches ([0033]): "First, in the collision mitigation processing, as shown in FIG. 2, the collision mitigation ECU 7 detects an object based on a radar signal transmitted from the millimeter-wave radar 2… More specifically, the collision mitigation ECU 7 calculates (or determines) a linear distance from the own vehicle to the object and a horizontal azimuthal angle of the object (i.e., an angular position of the object from the forward direction of the own vehicle)."
said first detecting section is laterally centered at a front end of said vehicle,
Baba teaches ([0025]): "The millimeter-wave radar 2 is mounted in the center (leading edge) of a front grille of the own vehicle to detect objects, such as other vehicles and pedestrians, by using millimeter waves. The millimeter-wave radar 2 transmits millimeter waves forward from the own vehicle while scanning in a horizontal plane and receives millimeter waves reflected back to thereby transmit transmitted and received data in the form of radar signals to the collision mitigation ECU 7."
and said second sensor device is a camera apparatus comprising: an image obtaining section which is placed, as said second detecting section, at said second installation position, and is configured to obtain image data by capturing an image containing an object present in said second detection region,
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield… The forward direction of the own vehicle substantially coincides with an axis direction of the monocular camera 3." Baba further teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image."
said second installation position being a predetermined position on a cabin side of a front windshield of said vehicle;
Baba teaches ([0026]): "The monocular camera 3 includes one charge-coupled device (CCD) camera, and is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield…”
However, while Baba does not outright teach a second sensor reference axis extending from the second detecting section, Baba is readily modified to provide such. Baba is modified such that:
and an image processing section configured to obtain, as image position data, on the basis of said image data, a combination of a distance between said second detecting section and said second object and an angle formed between a straight line connecting said second detecting section and said second object and a second sensor reference axis extending from said second detecting section to a second predetermined direction with respect to said image processing section,
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." Baba further teaches ([0041]): "As such, in step S130, the collision mitigation ECU 7 determines the Y-coordinate and the horizontal azimuth angle (angular position) of the object in the XY-plane as the detection point Pi of the object in the XY-plane, as shown in FIG. 3. The detection point Pi of the object represents a relative position of the object with respect to the reference point Po." Though reference point Po is disclosed to correspond to the installation position of the radar in paragraph [0035], Baba is modified such that the determination of the detection point Pi is made with respect to a reference point Po which is the installation position of the camera rather than the installation position of the radar.
and to treat said image position data as said second position data when said image obtaining section has been fixed to said vehicle such that said second sensor reference axis is parallel to a vehicle longitudinal axis extending in a longitudinal direction of said vehicle, said vehicle longitudinal axis serving as said vehicle reference axis.
Baba teaches ([0038]): "The collision mitigation ECU 7 determines a Y-coordinate of the object in the XY-plane based on a vertical position of the object in the captured image, and a horizontal azimuth angle of the object (an angular position from the forward direction of the own vehicle) based on a horizontal position of the object in the capture image." FIG. 3, included above, visually demonstrates that the horizontal azimuthal angle of the object is the angle from the forward direction of the own vehicle (i.e., a predetermined direction with respect to said image processing section) to a line connecting the object and the image processing section. Though reference point Po is disclosed to correspond to the installation position of the radar in paragraph [0035], Baba is modified such that the determination of the detection point Pi is made with respect to a reference point Po which is the installation position of the camera rather than the installation position of the radar.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba and Shin to further modify the teachings of Baba such that the determination of the detection point Pi is made with respect to a reference point Po which is the origin of the camera rather than the origin of the radar as disclosed in paragraph [0035]. In paragraph [0025] it is disclosed that the millimeter-wave radar 2 is mounted in the center of a front grille of the own vehicle, while in paragraph [0026] it is disclosed that the monocular camera 3 is arranged on the inside of a windshield of the own vehicle between an interior mirror of the own vehicle and the windshield. In other words, the radar and camera are both installed centered on the front of the vehicle.  It would therefore be well within the skillset of one of ordinary skill in the art to, as a matter of design choice, change the location of the reference point Po from the location of the radar to the location of the camera in order to obtain data on the basis of the second installation position with respect to the vehicle, particularly because the installation positions of the radar and camera are largely similar in location.

Regarding claim 4, Baba teaches an adjusting method for the driving assistance apparatus according to claim 1, comprising:
placing said first target at a position in said overlapped detecting region;
Baba teaches ([0058]): "If in step S160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision mitigation ECU 7 determines that the radar object and the image object are the same (step S170). In this case, a position of the object determined to be the same in the XY-plane is specified by the Y-coordinate of the detection point Pr of the radar object and the horizontal azimuth angle of the image object."
letting said control unit start to execute said correction angle obtaining processing by performing said correction angle obtainment starting operation;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object."
and storing said correction angle obtained as a result of said correction angle obtaining processing into a readable and writable storage device.
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180)." Baba further teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1." Thus, since the ECU 7 includes a CPU, ROM, and RAM, one of ordinary skill in the art would recognize that the calculation of the degree of confidence (i.e., the correction angle) would at some point involve the storing of the calculated angle into a readable and writable storage device (e.g., RAM).
However, Baba alone does not teach the driving assistance apparatus according to claim 1. Shin teaches an electronic device and operating method including a vehicle and vehicle camera sensor angle control, comprising:
the driving assistance apparatus according to claim 1
Refer to the rejection of claim 1 under Baba and Shin above, including the associated motivation for combination.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba and Shin in view of Dworakowski et al.  (US 2018/0357791 A1), hereinafter Dworakowski.

Regarding claim 5, Baba and Shin teach the aforementioned limitations of claim 3. Baba further teaches:
placing said first target at a position in said overlapped detecting region;
Baba teaches ([0058]): "If in step S160 it is determined that there is an overlap of the radar error region 21a and the error region 22, then the collision mitigation ECU 7 determines that the radar object and the image object are the same (step S170). In this case, a position of the object determined to be the same in the XY-plane is specified by the Y-coordinate of the detection point Pr of the radar object and the horizontal azimuth angle of the image object."
letting said control unit start to execute said correction angle obtaining processing by performing said correction angle obtainment starting operation;
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180). In the present embodiment, the degree of confidence is defined by an angle difference between the horizontal azimuth angle of the detection point Pr of the radar object and the horizontal azimuth angle of the detection point Pi of the image object."
and storing said correction angle obtained as a result of said correction angle obtaining processing into a readable and writable storage device.
Baba teaches ([0059]): "Subsequently, the collision mitigation ECU 7 calculates a degree of confidence in determination that the radar object and the image object are the same (step S180)." Baba further teaches ([0030]): "The collision mitigation ECU 7 includes CPU, ROM, RAM, and others to integrally control the collision mitigation apparatus 1." Thus, since the ECU 7 includes a CPU, ROM, and RAM, one of ordinary skill in the art would recognize that the calculation of the degree of confidence (i.e., the correction angle) would at some point involve the storing of the calculated angle into a readable and writable storage device (e.g., RAM).
However, neither Baba nor Shin outright teach placing a second target for adjusting an axis direction of the second sensor reference axis and adjusting a direction of the second detecting section. Dworakowski teaches a method for calibrating the orientation of a camera mounted to a vehicle, comprising:
placing a second target laterally centered at said front end of said vehicle, said second target being used for adjusting an axis direction of said second sensor reference axis;
Dworakowski teaches ([0011]): "For calibrating the orientation of the camera, the camera is placed in front of a calibration pattern, especially at a known distance to the calibration pattern… For example, the vehicle can be moved to a defined place, especially at a known distance, in front of the calibration pattern." Dworakowski further teaches ([0039]): "Especially after the roll angle, the yaw angle and/or the pitch angle of the camera have been determined, it is possible to also extract information about the position of the camera. Hence, in a preferred embodiment, calculation of at least one of the roll angle, the yaw angle and the pitch angle is followed by the step of determining a lateral offset of the camera relative to the calibration pattern and/or a height of the camera. This is done by first correcting the acquired image for at least one of roll, yaw and pitch, preferably for all of these."
letting said second sensor device obtain said second position data for said second target and adjusting a direction of said second detecting section such that the position of said second target indicated by said second position data coincides with a predetermined position, to thereby let said second sensor reference axis parallel to said vehicle longitudinal axis;
Dworakowski teaches ([0041]): "The distance of the camera to the calibration pattern can be predefined or measured. Alternatively, also the distance of the camera to the calibration pattern can be deduced from the image of the calibration pattern, if for example a distance between two characteristic points of the calibration pattern is known." Dworakowski further teaches ([0038]): "According to such an embodiment, the steps of acquiring the image of the calibration pattern, of identifying representations of the horizontal and vertical lines, of determining the horizontal and the vertical vanishing points and of calculating at least one of the roll angle, the yaw angle and the pitch angle are executed repeatedly such that at least one of a set of roll angles, a set of yaw angles and a set of pitch angles is obtained. The method for calibrating the orientation of the camera then further comprises the step of calculating at least one of an averaged roll angle, an averaged yaw angle and an averaged pitch angle by averaging the angles of the set of roll angles, the set of yaw angles or the set of pitch angles, respectively." Dworakowski even further teaches ([0039]): "Especially after the roll angle, the yaw angle and/or the pitch angle of the camera have been determined, it is possible to also extract information about the position of the camera. Hence, in a preferred embodiment, calculation of at least one of the roll angle, the yaw angle and the pitch angle is followed by the step of determining a lateral offset of the camera relative to the calibration pattern and/or a height of the camera. This is done by first correcting the acquired image for at least one of roll, yaw and pitch, preferably for all of these." Thus, since the calibration pattern is known to be placed at a known distance in front of the vehicle, correcting the acquired image for at least one of roll, yaw, and pitch would serve to correct the second sensor reference axis to be parallel with the vehicle longitudinal axis, which is known to correspond to the longitudinal direction extending from the front of the vehicle. FIG. 1, included below, best demonstrates that the calibration target is located along the vehicle longitudinal axis.

    PNG
    media_image4.png
    544
    702
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baba and Shin to incorporate the teachings of Dworakowski to provide placing a second target for adjusting an axis direction of the second sensor reference axis and adjusting a direction of the second detecting section. Baba, Shin, and Dworakowski are each directed towards similar pursuits in the field of imaging for vehicles. Incorporating the teachings of Dworakowski beneficially allows for repeatedly averaging roll, pitch, and yaw angles when calibrating the orientation of the camera, as recognized by Dworakowski ([0038]). Such an implementation beneficially reduces the risk of random errors, as recognized by Dworakowski. This ultimately serves to provide a more accurate calibration result, as the calibration relies upon the averaged roll, pitch, and yaw angles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2012/0033087 A1) teaches a calibration target detection apparatus for a vehicle, including the use of calibration targets placed ahead of the vehicle; however, the calibration targets are not placed in a central position. Pawlicki et al. (US 2016/0046288 A1) teaches a vision system for a vehicle, including a forward-facing camera and a radar.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662